Title: To Benjamin Franklin from John Jacob Friis, 2 June 1775
From: Friis, John Jacob
To: Franklin, Benjamin


Honoured Sir,
Philada Jun. 2d. 177[5]
Here inclosed I return the Letter, which You were so complaisant and kind to let me have the Reading of. Your Answer, which You were pleased to give to it I have forwarded already. That our dear Lord may bless You and the whole Congress in all Your Deliberations and Councels is the most sincere and cordial Wish of Your devoted and most humble Servant
J. Friis
 
Addressed: To / Doctor Benjn. Franklin / these
Endorsed: Moravians
